Citation Nr: 1112239	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  10-03 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability other than PTSD.

3.  Entitlement to service connection for bilateral hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to August 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2010 the Veteran presented testimony before the undersigned Veterans Law Judge at a videoconference hearing; a transcript of that hearing is associated with the claims files.  

The issues of entitlement to service connection for bilateral hip disability and psychiatric disability other than PTSD are addressed in the REMAND that follows the order section of this decision.


FINDING OF FACT

The Veteran has PTSD as a result of his combat service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010). 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2009); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The contends that he has PTSD as a result of stressors associated with his active duty in Vietnam flying helicopters in combat areas.  Specifically, he has repeatedly recalled having the tail of his helicopter shot off and having to land in a combat zone and wait to be picked up.  The Veteran's service personnel records show that he served as a helicopter pilot in Vietnam from May 1971 to March 1972.  In July 2008, the Joint Services Records Research Center (JSRRC) evaluated the Veteran's service personnel records and concluded that the Veteran's participation in the 3rd Assault Helicopter Company, 52nd Combat Aviation Battalion, while in Vietnam was sufficient, in combination with his documented duties and awards, to concede combat participation.  The Board agrees and thus accepts that the Veteran was exposed to combat and finds that the alleged service stressors have been corroborated.  Thus, the instant case turns on whether the Veteran has PTSD as a result of the combat stressors.  The Board has carefully reviewed the evidence of record and finds that the evidence for and against the claim is in equipoise.

The Veteran's service treatment records are unavailable.  VA post service treatment records dated in 2008 and 2009 contain diagnoses of PTSD.  The Veteran's treating psychiatrist conducted a psychiatric evaluation in May 2009.  This evaluation included mental status examination and a review of pertinent symptoms and history.  The Veteran reported that when he comes to VA he feels like he is still living in Vietnam.  He gave a detailed recollection of events that occurred in Vietnam when the tail of his helicopter was chopped off.  He was described as preoccupied with his military experiences.  The assessment was PTSD, chronic, and dementia, rule out secondary to alcohol use.  Additionally, a mental health evaluation by a VA social worker in December 2008 resulted in a diagnosis of PTSD.  

The Veteran was afforded a VA compensation and pension (C&P) examination in July 2008 which resulted in no diagnosis.  The examiner explained that the Veteran was not currently receiving treatment and he did not currently meet the criteria for PTSD.  Similarly, a VA psychiatric C&P examination in April 2010 resulted in a diagnosis of alcohol dependence in full remission and cognitive disorder not otherwise specified.  The examiner indicated that the Veteran reported that he had difficulties related to PTSD in the past but that these had resolved.  

During his hearing before the undersigned, the Veteran testified that he believed he had PTSD because he was plagued by his memories of combat, had poor sleep, was nervous and tried to avoid reminders of Vietnam.  He believes that his mental health evaluation with his treating VA psychiatrist was more relevant and accurate than the two other examinations.  

The Board notes that the VA examiners in July 2008 and April 2010 stated that the Veteran did not have PTSD.  His treating VA Psychiatrist found him to have chronic PTSD based on combat stressors.  

In this case, there is medical evidence of the existence of PTSD during the appeal period.  The diagnoses by the Veteran's treating VA psychiatrist and the VA social worker are valid.  

Thus, despite a finding of no PTSD on the 2008 and 2010 VA C&P examinations, the Board finds sufficient evidence of symptomatology existing after the filing of the claim to support a finding of a current disability.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  

There is an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  As such, service connection is in order for the Veteran's PTSD.

ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran seeks service connection for a bilateral hip disability.  Although there is a finding of current disability, there is no medical opinion as to whether the current disability is related to service, as the Veteran contends.  He described an injury incurred while flying helicopters in combat in Vietnam.  As noted above, the Veteran's service treatment records are unavailable.  Under the circumstances, the Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral hip disability.  

Additionally, updated VA treatment records should be obtained.  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the evidence shows that the Veteran has been diagnosed with additional psychiatric disorder to include cognitive disorder.  However, the Veteran has not been provided appropriate notice in response to the claim for service connection for psychiatric disability other than PTSD.  In addition, additional records pertinent to this claim might be available.  Finally, the Veteran should be afforded an examination in order to determine the nature and etiology of any acquired psychiatric disorders, other than PTSD, present during the period of this claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran and his representative with all required notice in response to the claim for service connection for psychiatric disability other than PTSD.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran for any psychiatric disability or hip disability.

3.  Then, the Veteran should be afforded a VA examination by a physician to determine the nature and etiology of any bilateral hip disability present during the pendency of this claim.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner should provide an opinion with respect to each disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The rationale for all opinions expressed should also be provided.

4.  The Veteran also should be afforded a VA examination by a psychologist or psychiatrist to determine the nature and etiology of any acquired psychiatric disorders, other than PTSD, present during the pendency of this claim.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner should provide an opinion with respect to each such disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or worsened by his service-connected PTSD.

The rationale for all opinions expressed should also be provided.

5.  The RO or the AMC also should undertake any additional development it determines to be warranted.

6.  Then, the RO or the AMC should adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


